Title: To Thomas Jefferson from Joseph Priestley, Jr., 10 February 1808
From: Priestley, Joseph, Jr.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Northumberland. Feby 10th. 1808
                  
                  Circumstances may render it very deseriable that I should go to France in the Spring to look after the property my father held in the French funds, which is in danger of being lost in consequence of its being considered British property from the neglect of some form necessary to transfer the property standing in the name John Wilkinson, the late owner, an Englishman, to my father who was a french citizen at the time the conveyance was made of it to him in 1793. The property principal and interest is worth about 20,000$ & the loss of it would embarrass me very much.
                  You would much oblige me by informing me whether I could with propriety be permitted to go in any national vessel that may be going to France, to return by the same.
                  There has likewise been living with me a Swiss Gentleman who came out with Several others with a view to settle here, & he expected his family for this year past. He wishes very much to return if possible, as he has lost all hopes of his family coming over. I feel much concerned for him & am induced to ask the same question for him as my self. 
                  Hoping you will excuse the liberty I have taken I remain Sir Your Obedt hble Servt
                  
                     Joseph Priestley.
                  
               